         Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 1 of 70



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  WINN-DIXIE STORES, INC. and BI-LO                  No. 15-cv-6480
  HOLDINGS, LLC,

                         Plaintiffs,                 Related Action:
                                                     Master File No. 06-0620
  v.

  EASTERN MUSHROOM MARKETING
  COOPERATIVE, INC., et al.,

                         Defendants


                   CREEKSIDE MUSHROOM, LTD.’S ANSWER TO
       WINN-DIXIE AND BI-LO HOLDINGS, LLC’S FIRST AMENDED COMPLAINT

                  Defendant Creekside Mushrooms, Ltd. (“Creekside”) hereby responds to the First

Amended Complaint filed by Plaintiffs Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC

(“Plaintiffs”).

                  1.     To the extent the allegations in Paragraph 1 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 1 are deemed otherwise, those

allegations are accordingly denied.

                  2.     Creekside admits only that the EMMC is an agricultural cooperative; and

that its members (which have never included Creekside) are mushroom growers. Creekside is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations set forth in Paragraph 2, and they are accordingly denied.

                  3.     The allegations in Paragraph 3 are conclusions of law to which no

response is required. To the extent any allegations in Paragraph 3 are deemed otherwise, they

are denied.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 2 of 70



               4.     To the extent the allegations in Paragraph 4 are conclusions of law, no

response is required. The allegations in Paragraph 4 are directed to other defendants; Creekside

lacks knowledge and information sufficient to respond to those allegations, and they are

accordingly denied. Any remaining allegations of Paragraph 4 are denied.

               5.     The allegations in Paragraphs 5 through 7 are conclusions of law to which

no response is required. To the extent any allegations in Paragraph 5 through 7 are deemed

otherwise, they are denied.

               8.     The allegations in Paragraph 8 are conclusions of law to which no

response is required. To the extent such allegations are deemed otherwise, Creekside admits

only that Creekside was treated inappropriately by the EMMC because it was not a member of

the EMMC. To the extent the allegations in Paragraph 8 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 8 are denied.

               9.     The allegations in Paragraph 9 are conclusions of law, no response is

required. To the extent the allegations in Paragraph 9 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 9 are denied.

               10.    The allegations in Paragraph 10 are conclusions of law to which no

response is required. The allegations in Paragraph 10 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and Creekside accordingly

denies those allegations. Creekside specifically denies any suggestion that it ever engaged in any

of the actions described in Paragraph 10 as a “nonmember third party.” Any remaining

allegations in Paragraph 10 are denied.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 3 of 70



                 11.    To the extent the allegations in Paragraphs 11 through 14 are conclusions

of law, no response is required. The allegations in Paragraphs 11 through 14 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Creekside also denies any remaining

allegations in Paragraphs 11 through 14.

                 15.    Creekside admits only that plaintiff purports to sue as alleged and any

remaining allegations are conclusions of law to which no response is required.

                 16.    Admitted in part, denied in part. To the extent the allegations in

Paragraph 16 are conclusions of law, no response is required. To the extent the allegations in

Paragraph 16 relate to other defendants, Creekside lacks knowledge and information sufficient to

respond to those allegations, and those allegations are accordingly denied. It is admitted only

that prior to 2010 Creekside engaged in the production, processing and sale of organic

mushrooms, some of which might have been agaricus. Any remaining allegations in Paragraph

16 are denied.

                 17.    The allegations in Paragraph 17 are conclusions of law to which no

response is required.

                 18.    The allegations in Paragraphs 18 and 19 relate to plaintiff Winn-Dixie

Stores, Inc. and Bi-Lo Holdings LLC, Creekside is without knowledge and information sufficient

to form a belief as to such statements and they are accordingly denied. Any remaining

allegations in Paragraph 18 are denied.

                 20.    The allegations in Paragraph 20 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations and those allegations are

accordingly denied. Any remaining allegations in Paragraph 20 are denied.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 4 of 70



               21.    The allegations in Paragraph 20 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations and those allegations

are accordingly denied. Any remaining allegations in Paragraph 20 are denied.

               22.    To the extent the allegations in Paragraph 22 are conclusions of law, no

response is required. The allegations in Paragraph 22 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 22 are denied.

               23.    To the extent the allegations in Paragraph 23 are conclusions of law, no

response is required. The allegations in Paragraph 23 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 23 are denied.

               24.    To the extent the allegations in Paragraph 24 are conclusions of law, no

response is required. Creekside admits only that an entity using the name Cardile had a location

in Pennsylvania. The allegations in Paragraph 24 relate to another defendant, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 24 are denied.

               25.    To the extent the allegations in Paragraph 25 are conclusions of law, no

response is required. The allegations in Paragraph 25 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 25 are denied.

               26.    To the extent the allegations in Paragraph 26 are conclusions of law, no

response is required. The allegations in Paragraph 26 relate to another defendant, Creekside
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 5 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 26 are denied.

               27.    To the extent the allegations in Paragraph 27 are conclusions of law, no

response is required. The allegations in Paragraph 27 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 27 are denied.

               28.    To the extent the allegations in Paragraph 28 are conclusions of law, no

response is required. The allegations in Paragraph 28 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 28 are denied.

               29.    To the extent the allegations in Paragraph 29 are conclusions of law, no

response is required. The allegations in Paragraph 29 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 29 are denied.

               30.    To the extent the allegations in Paragraph 30 are conclusions of law, no

response is required. The allegations in Paragraph 30 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 30 are denied.

               31.    To the extent the allegations in Paragraph 31 are conclusions of law, no

response is required. The allegations in Paragraph 31 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 31 are denied.
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 6 of 70



               32.    To the extent the allegations in Paragraph 32 are conclusions of law, no

response is required. The allegations in Paragraph 32 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 32 are denied.

               33.    To the extent the allegations in Paragraph 33 are conclusions of law, no

response is required. The allegations in Paragraph 33 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations of Paragraph 33 are denied.

               34.    To the extent the allegations in Paragraph 34 are conclusions of law, no

response is required. Creekside admits only that an entity using the name Pizzini had a location

in Pennsylvania. The remaining allegations in Paragraph 34 relate to another defendant,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations in Paragraph 34 are denied.

               35.    To the extent the allegations in Paragraph 35 are conclusions of law, no

response is required. The allegations in Paragraph 35 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 35 are denied.

               36.    To the extent the allegations in Paragraph 36 are conclusions of law, no

response is required. The allegations in Paragraph 36 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Creekside admits only that an entity using the name Modern

Mushrooms has a location in Pennsylvania. Any remaining allegations in Paragraph 36 are

denied.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 7 of 70



               37.     To the extent the allegations in Paragraph 37 are conclusions of law, no

response is required. The allegations in Paragraph 37 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 37 are denied.

               38.     To the extent the allegations in Paragraph 38 are conclusions of law, no

response is required. Creekside admits only that an entity using the name Phillips Mushroom

has a location in Pennsylvania and that Phillips is among the largest suppliers of speciality

mushrooms in the United States. The allegations in Paragraph 38 relate to another defendant,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations in Paragraph 38 are denied.

               39.     To the extent the allegations in Paragraph 39 are conclusions of law, no

response is required. The allegations in Paragraph 39 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 39 are denied.

               40.     To the extent the allegations in Paragraph 40 are conclusions of law, no

response is required. The allegations in Paragraph 40 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 40 are denied.

               41.     To the extent the allegations in Paragraph 41 are conclusions of law, no

response is required. The allegations in Paragraph 41 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 41 are denied.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 8 of 70



               42.    To the extent the allegations in Paragraph 42 are conclusions of law, no

response is required. The allegations in Paragraph 42 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 42 are denied.

               43.    To the extent the allegations in Paragraph 43 are conclusions of law, no

response is required. The allegations in Paragraph 43 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 43 are denied.

               44.    To the extent the allegations in Paragraph 44 are conclusions of law, no

response is required. The allegations in Paragraph 44 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 44 are denied.

               45.    To the extent the allegations in Paragraph 45 are conclusions of law, no

response is required. The allegations in Paragraph 45 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 45 are denied.

               46.    Admitted in part, denied in part. It is admitted only that the Mushroom

Alliance was an agricultural cooperative incorporated in Washington stated and was a member of

EMMC until it left the EMMC on September 1, 2002. Creekside admits only that the Mushroom

Alliance was very briefly a member of the EMMC during part of 2001. To the extent the

allegations in Paragraph 46 relate to another defendant, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 9 of 70



denied. To the extent the allegations in Paragraph 46 are conclusions of law, no response is

required. Any remaining allegations in Paragraph 46 are denied.

                47.     It is admitted only that the Mushroom Alliance was a member of EMMC

until it left the EMMC on September 1, 2002. Creekside admits only that the Mushroom

Alliance was very briefly a member of the EMMC during part of 2001. To the extent the

allegations in Paragraph 47 relate to another defendant, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied. To the extent the allegations in Paragraph 47 are conclusions of law, no response is

required. Any remaining allegations in Paragraph 47 are denied.

                48.     It is admitted only that Creekside previously was an integrated mushroom

producer and member of the Mushroom Alliance with its principal place of business in

Worthington, Pennsylvania. To the extent the allegations in Paragraph 48 are conclusions of

law, no response is required. To the extent that the allegations in Paragraph 48 characterize a

letter, that letter is a writing that speaks for itself and those allegations are accordingly denied.

The remaining allegations in Paragraph 48 are denied. By way of further response, Creekside

closed and ceased all operations in 2010. Creekside was never a member of the EMMC and it is

specifically denied that Creekside took part in any of the actions described in subparts (1) – (5)

in Paragraph 48. Furthermore, Creekside did not participate in the alleged conspiracy as a result

of its brief membership in the Mushroom Alliance and the Mushroom Alliance’s membership in

the EMMC until its exit on September 1, 2002.

                49.     It is admitted only that the Mushroom Alliance was a member of EMMC

until it left the EMMC on September 1, 2002. Creekside admits only that the Mushroom

Alliance was very briefly a member of the EMMC during part of 2001. To the extent the
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 10 of 70



allegations in Paragraph 49 relate to another defendant, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied. To the extent the allegations in Paragraph 49 are conclusions of law, no response is

required. Any remaining allegations in Paragraph 49 are denied.

               50.     To the extent the allegations in Paragraph 50 are conclusions of law, no

response is required. It is admitted only that Creekside stated that if the Mushroom Alliance

joined the EMMC, either the Mushroom Alliance had to quit the EMMC or Creekside would quit

the Mushroom Alliance and that Creekside was only a member of the Mushroom Alliance for a

brief period in 2001. Creekside never joined the EMMC and the Mushroom Alliance never

represented its interests at the EMMC.

               51.     To the extent that the allegations in Paragraph 51 characterize a deposition

transcript, that transcript is a writing that speaks for itself and those allegations are accordingly

denied. The remaining allegations in Paragraph 51 are denied. By way of further response, there

was no basis in fact for any perception that Creekside was ever a member of the EMMC.

Creekside viewed itself as completely distinct from the Mushroom Alliance in terms of its

membership in the EMMC and never was, nor considered itself a member of EMMC.

               52.     To the extent the allegations in Paragraph 52 are conclusions of law, no

response is required. The allegations in Paragraph 52 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 52 characterize a letter,

that letter is a writing that speaks for itself and those allegations are accordingly denied. Any

remaining allegations in Paragraph 52 are denied.
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 11 of 70



               53.    It is admitted only that the Mushroom Alliance was briefly a member of

EMMC until it left the EMMC. To the extent the allegations in Paragraph 53 relate to another

defendant, Creekside lacks knowledge and information sufficient to respond to those allegations,

and those allegations are accordingly denied. To the extent the allegations in Paragraph 53 are

conclusions of law, no response is required. Any remaining allegations in Paragraph 53 are

denied.

               54.    To the extent the allegations in Paragraph 54 are conclusions of law, no

response is required. The allegations in Paragraph 54 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 54 are denied.

               55.    To the extent the allegations in Paragraph 55 are conclusions of law, no

response is required. The allegations in Paragraph 55 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 55 are denied.

               56.    To the extent the allegations in Paragraph 56 are conclusions of law, no

response is required. The allegations in Paragraph 56 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 56 are denied.

               57.    To the extent the allegations in Paragraph 57 are conclusions of law, no

response is required. The allegations in Paragraph 57 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations of Paragraph 57 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 12 of 70



               58.    To the extent the allegations in Paragraph 58 are conclusions of law, no

response is required. The allegations in Paragraph 58 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 58 are denied.

               59.    To the extent the allegations in Paragraph 59 are conclusions of law, no

response is required. The allegations in Paragraph 59 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 59 are denied.

               60.    To the extent the allegations in Paragraph 60 are conclusions of law, no

response is required. The allegations in Paragraph 60 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 60 are denied.

               61.    To the extent the allegations in Paragraph 61 are conclusions of law, no

response is required. The allegations in Paragraph 61 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 61 are denied.

               62.    To the extent the allegations in Paragraph 62 are conclusions of law, no

response is required. The allegations in Paragraph 62 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 62 are denied.

               63.    To the extent the allegations in Paragraph 63 are conclusions of law, no

response is required. The allegations in Paragraph 63 relate to other defendants, Creekside lacks
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 13 of 70



knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 63 are denied.

               64.     To the extent the allegations in Paragraph 64 are conclusions of law, no

response is required. The allegations in Paragraph 64 relate to a third party, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. To the extent that the allegations in Paragraph 64 characterize a letter, that

letter is a writing that speaks for itself and those allegations are accordingly denied. Any

remaining allegations in Paragraph 64 are denied.

               65.     It is admitted only that the Mushroom Alliance was briefly a member of

EMMC until it exited the EMMC. To the extent the allegations in Paragraph 65 relate to another

defendant, Creekside lacks knowledge and information sufficient to respond to those allegations,

and those allegations are accordingly denied. To the extent the allegations in Paragraph 65 are

conclusions of law, no response is required. Any remaining allegations in Paragraph 65 are

denied.

               66.     To the extent the allegations in Paragraph 66 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 66 relate to other defendants and

third parties, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraph 66 are denied.

               67.     To the extent the allegations in Paragraph 66 purport to reference

published statistics, such a publication is a writing that speaks for itself. To the extent the

allegations in Paragraph 67 relate to other defendants and third parties, Creekside lacks
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 14 of 70



knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. The remaining allegations in Paragraph 67 are denied.

               68.    To the extent the allegations in Paragraph 68 are conclusions of law, no

response is required. Any remaining allegations of Paragraph 68 are denied.

               69.    To the extent the allegations in Paragraph 69 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. By way of further response, Creekside has never been a

member of EMMC and did participate in or benefit from the conduct of the EMMC or its

members. Any remaining allegations in Paragraph 69 are denied.

               70.    The allegations in Paragraph 70 and Footnote 1 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and

Creekside accordingly denies those allegations. To the extent the allegations in Paragraph 70

and Footnote 1 are conclusions of law, no response is required. Any remaining allegations in

Paragraph 70 and Footnote 1 are denied.

               71.    The allegations in Paragraph 71 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and accordingly denies

those allegations. To the extent the allegations in Paragraph 71 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 71 are denied.

               72.    The allegations in Paragraph 72 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and accordingly

denies those allegations. To the extent the allegations in Paragraph 72 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 72 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 15 of 70



               73.    The allegations in Paragraph 73 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 73 are denied.

               74.    The allegations in Paragraph 74 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 74 are denied.

               75.    The allegations in Paragraph 75 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 75 are denied.

               76.    The allegations in Paragraph 76 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 76 are denied.

               77.    To the extent the allegations in Paragraph 77 are conclusions of law, no

response is required. The allegations in Paragraph 77 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. By way of further response, the Mushroom Alliance did not attend the

November 28, 2000 EMMC organizational or any other EMMC meeting on behalf of Creekside.

Any remaining allegations in Paragraph 77 are denied.

               78.    The allegations in Paragraph 78 purport to characterize the 2001 EMMC

membership agreement, that membership agreement is a writing that speaks for itself and those

allegations are accordingly denied. Any remaining allegations in Paragraph 78 are denied.

               79.    To the extent the allegations in Paragraphs 79 and 80 are conclusions of

law, no response is required. The allegations in Paragraphs 79 and 80mrelate to other
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 16 of 70



defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraphs 79 and are denied.

               81.       The allegations in Paragraphs 81 through 83 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. The allegations in Paragraphs 81 through 83 characterize the

2001 EMMC membership agreement, that membership agreement is a writing that speaks for

itself and those allegations are accordingly denied. Any remaining allegations in Paragraphs 81

through 83 are denied.

               84.       The allegations in Paragraphs 84 through 90 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations in Paragraphs 84 through 90 mare

denied.

               91.       The allegations in Paragraph 91 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 91 are denied.

               92.       The allegations in Paragraph 92 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. The allegations in Paragraph 92 characterize a letter, that letter is a writing

that speaks for itself and those allegations are accordingly denied. Any remaining allegations in

Paragraph 92 are denied.

               93.       The allegations in Paragraphs 93 and 94 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 17 of 70



allegations are accordingly denied. Any remaining allegations in Paragraphs 93 and 94are

denied.

               95.    To the extent the allegations in Paragraph 95 are conclusions of law, no

response is required. The allegations in Paragraph 95 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. Any remaining allegations in Paragraph 95 are denied.

               96.    The allegations in Paragraph 96 relate to other Defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 96 characterize EMMC’s

purported Meeting Minutes, those minutes are a writing that speaks for itself and those

allegations are accordingly denied. Any remaining allegations in Paragraph 96 are denied.

               97.    The allegations in Paragraph 97 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. To the extent the allegations in Paragraph 97 characterize EMMC purported

Meeting Minutes, those minutes are a writing that speaks for itself and those allegations are

accordingly denied. Any remaining allegations in Paragraph 97 are denied.

               98.    To the extent the allegations in Paragraph 98 are conclusions of law, no

response is required. The allegations in Paragraph 98 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. To the extent the allegations in Paragraph 98 characterize a putative

membership agreement, that agreement is a writing that speaks for itself and those allegations are

accordingly denied. Any remaining allegations in Paragraph 98 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 18 of 70



               99.     To the extent the allegations in Paragraph 99 are conclusions of law, no

response is required. The allegations in Paragraph 99 relate to other defendants, Creekside lacks

knowledge and information sufficient to respond to those allegations, and those allegations are

accordingly denied. To the extent the allegations in Paragraph 99 characterize a document, it is

a writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 99 are denied.

               100.    To the extent the allegations in Paragraph 100 are conclusions of law, no

response is required. The allegations in Paragraph 100 relate to other Defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 100 characterizes a document,

it is a writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 100 are denied.

               101.    To the extent the allegations in Paragraph 101 are conclusions of law, no

response is required. The allegations in Paragraph 101 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 101 characterize deposition

testimony, that deposition testimony is a writing that speaks for itself and those allegations are

accordingly denied. Any remaining allegations in Paragraph 101 are denied.

               102.    The allegations in Paragraph 102 relate to another defendant, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 102 characterize deposition

testimony, that deposition testimony is a writing that speaks for itself and those allegations are

accordingly denied. Any remaining allegations in Paragraph 102 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 19 of 70



               103.       To the extent the allegations in Paragraph 103 are conclusions of law, no

response is required. The allegations in Paragraph 103 relate to other Defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 103 characterize a document,

it is a writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 103 are denied.

               104.       To the extent the allegations in Paragraph 104 and Footnote 2 characterize

a document, it is a writing that speaks for itself and those allegations are accordingly denied.

Any remaining allegations in Paragraph 104 are denied.

               105.       To the extent the allegations in Paragraph 105 characterize a document, it

is a writing that speaks for itself and those allegations are accordingly denied. Creekside admits

only that it was not a member of the EMMC and did not receive favorable pricing. Any

remaining allegations in Paragraph 105 are denied.

               106.       To the extent the allegations in Paragraph 106 characterize a document, it

is a writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations are denied.

               107.       To the extent the allegations in Paragraph 107 characterize a document, it

is a writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 107 are denied.

               108.       The allegations in Paragraph 108 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 108 characterize deposition
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 20 of 70



testimony, that testimony is a writing that speaks for itself and those allegations are accordingly

denied. Any remaining allegations in Paragraph 108 are denied.

               109.    The allegations in Paragraph 109 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 109 characterize an email,

that email is a writing that speaks for itself and those allegations are accordingly denied. Any

remaining allegations in Paragraph 109 are denied.

               110.    The allegations in Paragraph 110 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent the allegations in Paragraph 110 characterize an email,

that email is a writing that speaks for itself and those allegations are accordingly denied. Any

remaining allegations in Paragraph 110 are denied.

               111.    The allegations in Paragraph 111 and Footnote 3 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. To the extent the allegations in

Paragraph 111 and Footnote 3 characterize deposition testimony, that deposition testimony is a

writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 111 and Footnote 3 are denied.

               112.    To the extent the allegations in Paragraph 112 are conclusions of law, no

response is required. The allegations in Paragraph 112 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 112 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 21 of 70



               113.   To the extent the allegations in Paragraph 113 are conclusions of law, no

response is required. The allegations in Paragraph 113 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 113 are denied.

               114.   To the extent the allegations in Paragraph 114 are conclusions of law, no

response is required. The allegations in Paragraph 114 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 114 are denied.

               115.   To the extent the allegations in Paragraph 115 are conclusions of law, no

response is required. The allegations in Paragraph 115 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 115 are denied.

               116.   To the extent the allegations in Paragraph 116 are conclusions of law, no

response is required. The allegations in Paragraph 116 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 116 are denied.

               117.   To the extent the allegations in Paragraph 117 are conclusions of law, no

response is required. The allegations in Paragraph 117 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 117 are denied.

               118.   To the extent the allegations in Paragraph 118 are conclusions of law, no

response is required. The allegations in Paragraph 118 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 22 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 118 are denied.

               119.   To the extent the allegations in Paragraph 119 are conclusions of law, no

response is required. The allegations in Paragraph 119 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 119 are denied.

               120.   To the extent the allegations in Paragraph 120 are conclusions of law, no

response is required. The allegations in Paragraph 120 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 120 are denied.

               121.   To the extent the allegations in Paragraph 121 are conclusions of law, no

response is required. The allegations in Paragraph 121 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 121 are denied.

               122.   To the extent the allegations in Paragraph 122 are conclusions of law, no

response is required. The allegations in Paragraph 122 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations are denied.

               123.   To the extent the allegations in Paragraph 123 are conclusions of law, no

response is required. The allegations in Paragraph 123 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 123 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 23 of 70



               124.   To the extent the allegations in Paragraph 124 are conclusions of law, no

response is required. The allegations in Paragraph 124 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 124 are denied.

               125.   To the extent the allegations in Paragraph 125 are conclusions of law, no

response is required. The allegations in Paragraph 125 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 125 are denied.

               126.   To the extent the allegations in Paragraph 126 are conclusions of law, no

response is required. The allegations in Paragraph 126 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 126 are denied.

               127.   To the extent the allegations in Paragraph 127 are conclusions of law, no

response is required. The allegations in Paragraph 127 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 127 are denied.

               128.   To the extent the allegations in Paragraph 128 are conclusions of law, no

response is required. The allegations in Paragraph 128 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 128 are denied.

               129.   To the extent the allegations in Paragraph 129 are conclusions of law, no

response is required. The allegations in Paragraph 129 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 24 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 129 are denied.

               130.   To the extent the allegations in Paragraph 130 are conclusions of law, no

response is required. The allegations in Paragraph 130 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 130 are denied.

               131.   To the extent the allegations in Paragraph 131 are conclusions of law, no

response is required. The allegations in Paragraph 131 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 131 are denied.

               132.   To the extent the allegations in Paragraph 132 are conclusions of law, no

response is required. The allegations in Paragraph 132 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 132 are denied.

               133.   To the extent the allegations in Paragraph 133 are conclusions of law, no

response is required. The allegations in Paragraph 133 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 133 are denied.

               134.   To the extent the allegations in Paragraph 134 are conclusions of law, no

response is required. The allegations in Paragraph 134 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Creekside admits only that any alleged involvement of the Mushroom
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 25 of 70



Alliance in the EMMC was not on behalf of Creekside or with Creekside’s consent. Any

remaining allegations in Paragraph 134 are denied.

               135.   Denied.

               136.   To the extent the allegations in Paragraph 136 are conclusions of law, no

response is required. The allegations in Paragraph 136 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 137 are denied.

               137.   To the extent the allegations in Paragraph 137 are conclusions of law, no

response is required. The allegations in Paragraph 137 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 137are denied.

               138.   To the extent the allegations in Paragraph 138 are conclusions of law, no

response is required. The allegations in Paragraph 138 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 138 are denied.

               139.   To the extent the allegations in Paragraph 139 are conclusions of law, no

response is required. The allegations in Paragraph 139 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 139 characterize EMMC

purported Meeting Minutes, those minutes are a writing that speaks for itself and those

allegations are accordingly denied. Any remaining allegations in Paragraph 139 are denied.

               140.   To the extent the allegations in Paragraph 140 are conclusions of law, no

response is required. The allegations in Paragraph 140 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 26 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 140 characterize EMMC

purported Meeting Minutes, those minutes are a writing that speaks for itself and those

allegations are accordingly denied. Any remaining allegations in Paragraph 140 are denied.

               141.   To the extent the allegations in Paragraph 141 are conclusions of law, no

response is required. The allegations in Paragraph 141 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 141 characterize various

documents, those documents are writings that speak for themselves and those allegations are

accordingly denied. Any remaining allegations in Paragraph 141 are denied.

               142.   The allegations in Paragraph 142 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 142 characterize

EMMC’s written polices, those documents are writings that speak for themselves and those

allegations are accordingly denied. Any remaining allegations in Paragraph 142 are denied.

               143.   To the extent the allegations in Paragraph 143 are conclusions of law, no

response is required. The allegations in Paragraph 143 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 143 are denied.

               144.   To the extent the allegations in Paragraph 144 are conclusions of law, no

response is required. The allegations in Paragraph 144 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 144 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 27 of 70



               145.   To the extent the allegations in Paragraph 145 are conclusions of law, no

response is required. The allegations in Paragraph 145 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 145 are denied.

               146.   To the extent the allegations in Paragraph 146 are conclusions of law, no

response is required. The allegations in Paragraph 146 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 146 are denied.

               147.   To the extent the allegations in Paragraph 147 are conclusions of law, no

response is required. The allegations in Paragraph 147 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 147 are denied.

               148.   To the extent the allegations in Paragraph 148 are conclusions of law, no

response is required. The allegations in Paragraph 148 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 148 are denied.

               149.   To the extent the allegations in Paragraph 149 are conclusions of law, no

response is required. The allegations in Paragraph 149 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 149 are denied.

               150.   To the extent the allegations in Paragraph 150 are conclusions of law, no

response is required. The allegations in Paragraph 150 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 28 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 150 are denied.

               151.   To the extent the allegations in Paragraph 151 are conclusions of law, no

response is required. The allegations in Paragraph 151 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 151 are denied.

               152.   To the extent the allegations in Paragraph 152 are conclusions of law, no

response is required. The allegations in Paragraph 152 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 152 are denied.

               153.   To the extent the allegations in Paragraph 153 are conclusions of law, no

response is required. The allegations in Paragraph 153 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 153 are denied.

               154.   To the extent the allegations in Paragraph 154 are conclusions of law, no

response is required. The allegations in Paragraph 154 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 154 are denied.

               155.   To the extent the allegations in Paragraph 155 are conclusions of law, no

response is required. The allegations in Paragraph 155 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 155 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 29 of 70



               156.   To the extent the allegations in Paragraph 156 are conclusions of law, no

response is required. The allegations in Paragraph 156 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 156 are denied.

               157.   To the extent the allegations in Paragraph 157 are conclusions of law, no

response is required. The allegations in Paragraph 157 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 157 are denied.

               158.   To the extent the allegations in Paragraph 158 are conclusions of law, no

response is required. The allegations in Paragraph 158 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 158 are denied.

               159.   To the extent the allegations in Paragraph 159 are conclusions of law, no

response is required. The allegations in Paragraph 159 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 159 are denied.

               160.   To the extent the allegations in Paragraph 160 are conclusions of law, no

response is required. The allegations in Paragraph 160 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 160 are denied.

               161.   To the extent the allegations in Paragraph 161 are conclusions of law, no

response is required. The allegations in Paragraph 161 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 30 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 161 are denied.

               162.   To the extent the allegations in Paragraph 162 are conclusions of law, no

response is required. The allegations in Paragraph 162 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 162 are denied.

               163.   To the extent the allegations in Paragraph 163 are conclusions of law, no

response is required. The allegations in Paragraph 163 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 163 are denied.

               164.   To the extent the allegations in Paragraph 164 are conclusions of law, no

response is required. The allegations in Paragraph 164 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 164 are denied.

               165.   To the extent the allegations in Paragraph 165 are conclusions of law, no

response is required. The allegations in Paragraph 165 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 165 are denied.

               166.   To the extent the allegations in Paragraph 166 are conclusions of law, no

response is required. The allegations in Paragraph 166 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 166 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 31 of 70



               167.   To the extent the allegations in Paragraph 167 are conclusions of law, no

response is required. The allegations in Paragraph 167 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 167 are denied.

               168.   To the extent the allegations in Paragraph 168 are conclusions of law, no

response is required. The allegations in Paragraph 168 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 168 are denied.

               169.   To the extent the allegations in Paragraph 169 are conclusions of law, no

response is required. The allegations in Paragraph 169 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 169 are denied.

               170.   To the extent the allegations in Paragraph 170 are conclusions of law, no

response is required. The allegations in Paragraph 170 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 170 are denied.

               171.   To the extent the allegations in Paragraph 171 are conclusions of law, no

response is required. The allegations in Paragraph 171 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 171 are denied.

               172.   To the extent the allegations in Paragraph 172 are conclusions of law, no

response is required. The allegations in Paragraph 172 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 32 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 172 are denied.

               173.   To the extent the allegations in Paragraph 173 are conclusions of law, no

response is required. The allegations in Paragraph 173 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 173 are denied.

               174.   To the extent the allegations in Paragraph 174 are conclusions of law, no

response is required. The allegations in Paragraph 174 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 174 are denied.

               175.   To the extent the allegations in Paragraph 175 are conclusions of law, no

response is required. The allegations in Paragraph 175 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 175 are denied.

               176.   To the extent the allegations in Paragraph 176 are conclusions of law, no

response is required. The allegations in Paragraph 176 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 176 are denied.

               177.   To the extent the allegations in Paragraph 177 are conclusions of law, no

response is required. The allegations in Paragraph 177 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 177 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 33 of 70



               178.   To the extent the allegations in Paragraph 178 are conclusions of law, no

response is required. The allegations in Paragraph 178 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 178 are denied.

               179.   To the extent the allegations in Paragraph 179 are conclusions of law, no

response is required. The allegations in Paragraph 179 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 179 are denied.

               180.   To the extent the allegations in Paragraph 180 are conclusions of law, no

response is required. The allegations in Paragraph 180 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 180 are denied.

               181.   To the extent the allegations in Paragraph 181 are conclusions of law, no

response is required. The allegations in Paragraph 181 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 181 are denied.

               182.   To the extent the allegations in Paragraph 182 are conclusions of law, no

response is required. The allegations in Paragraph 182 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 182 are denied.

               183.   To the extent the allegations in Paragraph 183 are conclusions of law, no

response is required. The allegations in Paragraph 183 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 34 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 183 are denied.

               184.   To the extent the allegations in Paragraph 184 are conclusions of law, no

response is required. The allegations in Paragraph 184 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 184 are denied.

               185.   To the extent the allegations in Paragraph 185 are conclusions of law, no

response is required. The allegations in Paragraph 185 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 185 are denied.

               186.   To the extent the allegations in Paragraph 186 are conclusions of law, no

response is required. The allegations in Paragraph 186 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 186 are denied.

               187.   To the extent the allegations in Paragraph 187 are conclusions of law, no

response is required. The allegations in Paragraph 187 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 187 are denied.

               188.   To the extent the allegations in Paragraph 188 are conclusions of law, no

response is required. The allegations in Paragraph 188 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 188 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 35 of 70



               189.   To the extent the allegations in Paragraph 189 are conclusions of law, no

response is required. The allegations in Paragraph 189 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 189 are denied.

               190.   To the extent the allegations in Paragraph 190 are conclusions of law, no

response is required. The allegations in Paragraph 190 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 190 are denied.

               191.   To the extent the allegations in Paragraph 191 are conclusions of law, no

response is required. The allegations in Paragraph 191 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 191 are denied.

               192.   To the extent the allegations in Paragraph 192 are conclusions of law, no

response is required. The allegations in Paragraph 192 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 192 are denied.

               193.   To the extent the allegations in Paragraph 193 are conclusions of law, no

response is required. The allegations in Paragraph 193 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 193 are denied.

               194.   To the extent the allegations in Paragraph 194 are conclusions of law, no

response is required. The allegations in Paragraph 194 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 36 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 194 are denied.

               195.   To the extent the allegations in Paragraph 195 are conclusions of law, no

response is required. The allegations in Paragraph 195 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 195 are denied.

               196.   To the extent the allegations in Paragraph 196 are conclusions of law, no

response is required. The allegations in Paragraph 196 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 196 are denied.

               197.   To the extent the allegations in Paragraph 197 are conclusions of law, no

response is required. The allegations in Paragraph 197 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 197 are denied.

               198.   To the extent the allegations in Paragraph 198 are conclusions of law, no

response is required. The allegations in Paragraph 198 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 198 are denied.

               199.   To the extent the allegations in Paragraph 199 are conclusions of law, no

response is required. The allegations in Paragraph 199 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 199 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 37 of 70



               200.   To the extent the allegations in Paragraph 200 are conclusions of law, no

response is required. The allegations in Paragraph 200 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 200 are denied.

               201.   To the extent the allegations in Paragraph 201 are conclusions of law, no

response is required. The allegations in Paragraph 201 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 201 are denied.

               202.   To the extent the allegations in Paragraph 202 are conclusions of law, no

response is required. The allegations in Paragraph 202 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 202 are denied.

               203.   To the extent the allegations in Paragraph 203 are conclusions of law, no

response is required. The allegations in Paragraph 203 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 203 are denied.

               204.   To the extent the allegations in Paragraph 204 are conclusions of law, no

response is required. The allegations in Paragraph 204 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 204 are denied.

               205.   To the extent the allegations in Paragraph 205 are conclusions of law, no

response is required. The allegations in Paragraph 205 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 38 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 205 are denied.

               206.   To the extent the allegations in Paragraph 206 are conclusions of law, no

response is required. The allegations in Paragraph 206 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 206 are denied.

               207.   To the extent the allegations in Paragraph 207 are conclusions of law, no

response is required. The allegations in Paragraph 207 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 207 are denied.

               208.   To the extent the allegations in Paragraph 208 are conclusions of law, no

response is required. The allegations in Paragraph 208 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 208 are denied.

               209.   To the extent the allegations in Paragraph 209 are conclusions of law, no

response is required. The allegations in Paragraph 209 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Creekside admits only that any alleged involvement of the Mushroom

Alliance in the EMMC was not on behalf of Creekside or with Creekside’s consent. Any

remaining allegations in Paragraph 209 are denied.

               210.   To the extent the allegations in Paragraph 210 are conclusions of law, no

response is required. The allegations in Paragraph 210 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 39 of 70



are accordingly denied. Creekside admits only that any alleged involvement of the Mushroom

Alliance in the EMMC was not on behalf of Creekside or with Creekside’s consent. Any

remaining allegations in Paragraph 210 are denied.

               211.   To the extent the allegations in Paragraph 211 are conclusions of law, no

response is required. The allegations in Paragraph 211 relate to other Defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Creekside admits only that any alleged involvement of the Mushroom

Alliance in the EMMC was not on behalf of Creekside or with Creekside’s consent. Any

remaining allegations in Paragraph 211 are denied.

               212.   To the extent the allegations in Paragraph 212 are conclusions of law, no

response is required. The remaining allegations in Paragraph 212 are denied. By way of further

response, Creekside was never a member of the EMMC and it is specifically denied that

Creekside attended the meetings discussed in Paragraphs 139-140. Similarly, Creekside never

agreed to and never voted in favor of the pricing policies and minimum prices discussed in

Paragraphs 139-140. Finally, because Creekside was never a member of the EMMC, it never

agreed to be bound by any votes of EMMC members.

               213.   To the extent the allegations in Paragraph 213 are conclusions of law, no

response is required. The remaining allegations in Paragraph 213 are denied. By way of further

response, Creekside was never a member of the EMMC and it is specifically denied that

Creekside attended the April 9, 2002 EMMC meeting. Similarly, Creekside never agreed to and

never voted in favor of the minimum prices discussed in Paragraph 141. Finally, because

Creekside was never a member of the EMMC, it never agreed to be bound by any votes of

EMMC members.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 40 of 70



               214.   To the extent the allegations in Paragraph 214 are conclusions of law, no

response is required. The remaining allegations in Paragraph 214 are denied. By way of further

response, Creekside was never a member of the EMMC and it is specifically denied that

Creekside agreed to and voted in favor of the April 24, 2002 EMMC Policy Revision. Creekside

was never a member of the EMMC, it never agreed to be bound by any votes of EMMC

members.

               215.   To the extent the allegations in Paragraph 215 are conclusions of law, no

response is required. The allegations in Paragraph 215 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 215 are denied.

               216.   To the extent the allegations in Paragraph 216 are conclusions of law, no

response is required. The allegations in Paragraph 216 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 216 are denied.

               217.   To the extent the allegations in Paragraph 217 are conclusions of law, no

response is required. The allegations in Paragraph 217 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 217 are denied.

               218.   To the extent the allegations in Paragraph 218 are conclusions of law, no

response is required. The allegations in Paragraph 218 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 218 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 41 of 70



               219.   To the extent the allegations in Paragraph 219 are conclusions of law, no

response is required. The allegations in Paragraph 219 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 219 are denied.

               220.   To the extent the allegations in Paragraph 220 are conclusions of law, no

response is required. The allegations in Paragraph 220 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 220 are denied.

               221.   To the extent the allegations in Paragraph 221 are conclusions of law, no

response is required. The allegations in Paragraph 221 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 221 are denied.

               222.   To the extent the allegations in Paragraph 222 are conclusions of law, no

response is required. The allegations in Paragraph 222 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 222 are denied.

               223.   To the extent the allegations in Paragraph 223 are conclusions of law, no

response is required. The allegations in Paragraph 223 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 223 are denied.

               224.   To the extent the allegations in Paragraph 224 are conclusions of law, no

response is required. To the extent that the allegations in Paragraph 224 characterize various

documents and deposition testimony, those documents and testimony are writings that speak for
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 42 of 70



themselves and those allegations are accordingly denied. The allegations in 224 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraph 224 are denied.

               225.    To the extent the allegations in Paragraph 225 are conclusions of law, no

response is required. The allegations in Paragraph 225 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               226.    To the extent that the allegations in Paragraph 226 characterize meeting

minutes, those minutes are a writing that speaks for itself and those allegations are accordingly

denied. The allegations in 226 relate to other defendants, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied.

               227.    The allegations in Paragraph 227 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               228.    To the extent the allegations in Paragraph 228 are conclusions of law, no

response is required. To the extent that the allegations in Paragraph 228 characterize a document

and deposition testimony, that document and deposition transcripts are writings that speak for

themselves and those allegations are accordingly denied. The allegations in Paragraph 228 relate

to other defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 43 of 70



               229.    To the extent the allegations in Paragraph 229 are conclusions of law, no

response is required. The allegations in Paragraph 229 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               230.    The allegations in Paragraph 230 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 230 characterize an

email, that email is a writing that speaks for itself and those allegations are accordingly denied.

               231.    The allegations in Paragraph 231 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 231 characterize an

unidentified document, that document is a writing that speaks for itself and those allegations are

accordingly denied.

               232.    The allegations in Paragraph 232 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               233.    The allegations in Paragraph 233 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               234.    To the extent the allegations in Paragraph 234 are conclusions of law, no

response is required. The allegations in Paragraph 234 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 44 of 70



               235.    The allegations in Paragraph 235 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 235 characterize an

unidentified document, that document is a writing that speaks for itself and those allegations are

accordingly denied.

               236.    The allegations in Paragraph 236 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 236 characterize an

email, that email is a writing that speaks for itself and those allegations are accordingly denied.

               237.    To the extent the allegations in Paragraph 237 are conclusions of law, no

response is required. The allegations in Paragraph 237 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               238.    The allegations in Paragraph 238 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               239.    The allegations in Paragraph 239 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. To the extent that the allegations in Paragraph 239 characterize an

email, that email is a writing that speaks for itself and those allegations are accordingly denied.

               240.    To the extent the allegations in Paragraph 240 are conclusions of law, no

response is required. The allegations in Paragraph 240 relate to another defendant and a third
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 45 of 70



party, Creekside lacks knowledge and information sufficient to respond to those allegations, and

those allegations are accordingly denied.

               241.   To the extent the allegations in Paragraph 241 are conclusions of law, no

response is required. The allegations in Paragraph 241 relate to another defendant and a third

party, Creekside lacks knowledge and information sufficient to respond to those allegations, and

those allegations are accordingly denied.

               242.   To the extent the allegations in Paragraph 242 are conclusions of law, no

response is required. The allegations in Paragraph 242 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 242 are denied.

               243.   To the extent the allegations in Paragraph 243 are conclusions of law, no

response is required. The allegations in Paragraph 243 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining in Paragraph 243 allegations are denied.

               244.   To the extent the allegations in Paragraph 244 are conclusions of law, no

response is required. The allegations in Paragraph 244 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 244 are denied.

               245.   To the extent the allegations in Paragraph 245 are conclusions of law, no

response is required. The allegations in Paragraph 245 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 245 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 46 of 70



               246.   To the extent the allegations in Paragraph 246 are conclusions of law, no

response is required. The allegations in Paragraph 246 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 246 are denied.

               247.   To the extent the allegations in Paragraph 247 are conclusions of law, no

response is required. The allegations in Paragraph 247 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 247 are denied.

               248.   To the extent the allegations in Paragraph 248 are conclusions of law, no

response is required. The allegations in Paragraph 248 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 248 are denied.

               249.   To the extent the allegations in Paragraph 249 are conclusions of law, no

response is required. The allegations in Paragraph 249 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 249 are denied.

               250.   To the extent the allegations in Paragraph 250 are conclusions of law, no

response is required. The allegations in Paragraph 250 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 250 are denied.

               251.   To the extent the allegations in Paragraph 251 are conclusions of law, no

response is required. The allegations in Paragraph 251 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 47 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 251 are denied.

               252.   To the extent the allegations in Paragraph 252 are conclusions of law, no

response is required. The allegations in Paragraph 252 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 252 are denied.

               253.   To the extent the allegations in Paragraph 253 are conclusions of law, no

response is required. The allegations in Paragraph 253 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 253 are denied.

               254.   To the extent the allegations in Paragraph 254 are conclusions of law, no

response is required. The allegations in Paragraph 254 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 254 are denied.

               255.   To the extent the allegations in Paragraph 255 are conclusions of law, no

response is required. The allegations in Paragraph 255 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 255are denied.

               256.   To the extent the allegations in Paragraph 256 are conclusions of law, no

response is required. The allegations in Paragraph 256 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 256 are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 48 of 70



               257.   To the extent the allegations in Paragraph 257 are conclusions of law, no

response is required. The allegations in Paragraph 257 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 257 are denied.

               258.   To the extent the allegations in Paragraph 258 are conclusions of law, no

response is required. The allegations in Paragraph 258 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 258 are denied.

               259.   To the extent the allegations in Paragraph 259 are conclusions of law, no

response is required. The allegations in Paragraph 259 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 259 are denied.

               260.   To the extent the allegations in Paragraph 260 are conclusions of law, no

response is required. The allegations in Paragraph 260 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 260 are denied.

               261.   To the extent the allegations in Paragraph 261 are conclusions of law, no

response is required. The allegations in Paragraph 261 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 261 are denied.

               262.   To the extent the allegations in Paragraph 262 are conclusions of law, no

response is required. The allegations in Paragraph 262 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 49 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 262 are denied.

               263.   To the extent the allegations in Paragraph 263 are conclusions of law, no

response is required. The allegations in Paragraph 263 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 263 are denied.

               264.   To the extent the allegations in Paragraph 264 are conclusions of law, no

response is required. The allegations in Paragraph 264 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 264 are denied.

               265.   Denied. To the extent the allegations in Paragraph 265 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied.

               266.   To the extent the allegations in Paragraph 266 are conclusions of law, no

response is required. The allegations in Paragraph 266 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               267.   To the extent the allegations in Paragraph 267 are conclusions of law, no

response is required. The allegations in Paragraph 267 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               268.   To the extent the allegations in Paragraph 268 are conclusions of law, no

response is required. The allegations in Paragraph 268 relate to other defendants, Creekside
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 50 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               269.    To the extent the allegations in Paragraph 269 are conclusions of law, no

response is required. To the extent that the allegations in Paragraph 269 characterize an email,

that email is a writing that speaks for itself and those allegations are accordingly denied. The

allegations in Paragraph 269 relate to other defendants, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied.

               270.    To the extent the allegations in Paragraph 270 are conclusions of law, no

response is required. The allegations in Paragraph 270 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               271.    To the extent the allegations in Paragraph 271 are conclusions of law, no

response is required. The allegations in Paragraph 271 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               272.    To the extent the allegations in Paragraph 272 are conclusions of law, no

response is required. The allegations in Paragraph 272 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               273.    To the extent the allegations in Paragraph 273 are conclusions of law, no

response is required. The allegations in Paragraph 273 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 51 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               274.   To the extent the allegations in Paragraph 274 are conclusions of law, no

response is required. The allegations in Paragraph 274 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               275.   To the extent the allegations in Paragraph 275 are conclusions of law, no

response is required. The allegations in Paragraph 275 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               276.   To the extent the allegations in Paragraph 276 are conclusions of law, no

response is required. The allegations in Paragraph 276 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               277.   To the extent the allegations in Paragraph 277 are conclusions of law, no

response is required. The allegations in Paragraph 277 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               278.   To the extent the allegations in Paragraph 278 are conclusions of law, no

response is required. The allegations in Paragraph 278 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 52 of 70



               279.   To the extent the allegations in Paragraph 279 are conclusions of law, no

response is required. The allegations in Paragraph 279 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               280.   To the extent the allegations in Paragraph 280 are conclusions of law, no

response is required. The allegations in Paragraph 280 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               281.   To the extent the allegations in Paragraph 281 are conclusions of law, no

response is required. The allegations in Paragraph 281 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               282.   To the extent the allegations in Paragraph 282 are conclusions of law, no

response is required. The allegations in Paragraph 282 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               283.   To the extent the allegations in Paragraph 283 are conclusions of law, no

response is required. The allegations in Paragraph 283 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               284.   To the extent the allegations in Paragraph 284 are conclusions of law, no

response is required. The allegations in Paragraph 284 relate to other defendants, Creekside
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 53 of 70



lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               285.   To the extent the allegations in Paragraph 285 are conclusions of law, no

response is required. The allegations in Paragraph 285 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               286.   To the extent the allegations in Paragraph 286 are conclusions of law, no

response is required. The allegations in Paragraph 286 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               287.   To the extent the allegations in Paragraph 287 are conclusions of law, no

response is required. The allegations in Paragraph 287 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               288.   To the extent the allegations in Paragraph 288 are conclusions of law, no

response is required. The allegations in Paragraph 288 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               289.   To the extent the allegations in Paragraph 289 are conclusions of law, no

response is required. The allegations in Paragraph 289 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 54 of 70



               290.   To the extent the allegations in Paragraph 290 are conclusions of law, no

response is required. The allegations in Paragraph 290 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               291.   To the extent the allegations in Paragraph 291 are conclusions of law, no

response is required. The allegations in Paragraph 291 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               292.   To the extent the allegations in Paragraph 292 are conclusions of law, no

response is required. The allegations in Paragraph 292 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               293.   To the extent the allegations in Paragraph 293 are conclusions of law, no

response is required. The allegations in Paragraph 293 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               294.   To the extent the allegations in Paragraph 294 are conclusions of law, no

response is required. The allegations in Paragraph 294 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               295.   Denied. To the extent the allegations in Paragraph 295 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied.
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 55 of 70



               296.   To the extent the allegations in Paragraph 296 are conclusions of law, no

response is required. The allegations in Paragraph 296 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               297.   To the extent the allegations in Paragraph 297 are conclusions of law, no

response is required. The allegations in Paragraph 297 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               298.   To the extent the allegations in Paragraph 298 are conclusions of law, no

response is required. The allegations in Paragraph 298 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied.

               299.   To the extent the allegations in Paragraph 299 are conclusions of law, no

response is required. The allegations in Paragraph 299 relate to other defendants and third

parties, Creekside lacks knowledge and information sufficient to respond to those allegations,

and those allegations are accordingly denied.

               300.   To the extent the allegations in Paragraph 300 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 300 characterize an unidentified

document, that document is a writing that speaks for itself and those allegations are denied. The

allegations in Paragraph 300 relate to other defendants, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 56 of 70



               301.    To the extent the allegations in Paragraph 301 are conclusions of law, no

response is required. The allegations in Paragraph 301 relate to other defendants and third

parties, Creekside lacks knowledge and information sufficient to respond to those allegations,

and those allegations are accordingly denied.

               302.    To the extent the allegations in Paragraph 302 characterize an e-mail, that

document is a writing that speaks for itself and those allegations are denied. The allegations in

Paragraph 302 relate to other defendants, Creekside lacks knowledge and information sufficient

to respond to those allegations, and those allegations are accordingly denied.

               303.    To the extent the allegations in Paragraph 303 characterize meeting notes,

that document is a writing that speaks for itself and those allegations are denied. The allegations

in Paragraph 303 relate to other defendants, Creekside lacks knowledge and information

sufficient to respond to those allegations, and those allegations are accordingly denied.

               304.    To the extent the allegations in Paragraph 304 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 304 relate to other defendants

and third parties, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraph 304 are denied. By way of further response, Creekside had no involvement

whatsoever in the conduct alleged in Paragraph 304.

               305.    Creekside admits only that building a new mushroom growing and

production facility requires significant investment. To the extent the allegations in Paragraph

305 are conclusions of law, no response is required. Any remaining allegations in Paragraph 305

are denied.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 57 of 70



               306.    To the extent the allegations in Paragraph 306 and Footnote 4 are

conclusions of law, no response is required. To the extent the allegations in Paragraph 306 and

Footnote 4 relate to other defendants and third parties, Creekside lacks knowledge and

information sufficient to respond to those allegations, and those allegations are accordingly

denied. To the extent the allegations in Paragraph 306 and Footnote 4 characterize a deed

restriction, that document is a writing that speaks for itself and those allegations are denied. Any

remaining allegations in Paragraph 306 and Footnote 4are denied.

               307.    To the extent the allegations in Paragraph 307 are conclusions of law, no

response is required. The allegations in Paragraph 307 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations in Paragraph 307 are denied.

               308.    Admitted in part, denied in part. It is admitted only that EMMC members

threatened Creekside that if it did not join the EMMC, those members would undercut

Creekside’s prices. The remaining allegations in Paragraph 308 relate to other defendants and

third parties, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraph 308 are denied.

               309.    Creekside admits only that mushroom growers sometimes sell and

purchase fresh mushrooms from one another to fill their needs and because Creekside believes

that because it was not a member, EMMC members refused to sell it mushrooms or would only

sell at less favorable non-member prices. The remaining allegations in Paragraph 309 relate to

other defendants and third parties, Creekside lacks knowledge and information sufficient to
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 58 of 70



respond to those allegations, and those allegations are accordingly denied. Any remaining

allegations in Paragraph 309 are denied.

               310.    To the extent the allegations in Paragraph 310 are conclusions of law, no

response is required. Creekside admits only that it believes it was treated less favorably because

it was not an EMMC member. To the extent the allegations in Paragraph 310 relate to other

defendants, Creekside lacks knowledge and information sufficient to respond to those

allegations, and those allegations are accordingly denied. Any remaining allegations in

Paragraph 310 are denied.

               311.    To the extent the allegations in Paragraph 311 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. To the extent that the allegations in Paragraph 311

characterize Mr. Alder’s declaration, that declaration is a writing that speaks for itself and those

allegations are accordingly denied. By way of further response, any suggestion that Creekside

participated in any of the conduct described in Paragraph 311 as a member of the EMMC or the

Mushroom Alliance is denied. Creekside was never a member of the EMMC and believes it was

treated less favorably because it was not an EMMC member.

               312.    Creekside admits only that it was never a member of the EMMC and

believes it was treated less favorably because it was not an EMMC member. The basis of the

allegations in Paragraph 312 are deposition testimony and declarations of certain witnesses,

those declarations and testimony are writings that speaks for themselves and those allegations are

accordingly denied. Creekside denies any suggestion that Creekside had any role in crafting or

implementing EMMC policies.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 59 of 70



               313.   Creekside admits only that Creekside was a member of the Mushroom

Alliance. The basis of the allegations in Paragraph 313 are deposition testimony and

declarations of certain witnesses, those declarations and testimony are writings that speaks for

themselves and those allegations are accordingly denied. The remaining allegations are denied.

By way of further response, Creekside was never a member of the EMMC.

               314.   The basis of the allegations in Paragraph 314 are deposition testimony

and declarations of certain witnesses, those declarations and testimony are writings that speaks

for themselves and those allegations are accordingly denied. The remaining allegations are

denied. By way of further response, Creekside was never a member of the EMMC.

               315.   To the extent the allegations in Paragraph 315 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 315 relate to another defendant

or the actions of the Department of Justice, Creekside lacks knowledge and information

sufficient to respond to those allegations, and those allegations are accordingly denied. To the

extent that the allegations in Paragraph 315 characterize the DOJ complaint, that complaint is a

writing that speaks for itself and those allegations are accordingly denied. Any remaining

allegations in Paragraph 315 are denied.

               316.   To the extent the allegations in Paragraph 316 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 316 relate to another defendant

or the actions of the Department of Justice, Creekside lacks knowledge and information

sufficient to respond to those allegations, and those allegations are accordingly denied. To the

extent that the allegations in Paragraph 316 characterize the DOJ complaint or a judgment, those

documents are writings that speak for themselves and those allegations are accordingly denied.

Any remaining allegations in Paragraph 316 are denied.
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 60 of 70



               317.    The allegations in Paragraph 317 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. The allegations in Paragraph 317 characterize a Competitive Impact

Statement, that document is a writing that speaks for itself and those allegations are accordingly

denied.

               318.    To the extent the allegations in Paragraph 318 are conclusions of law, no

response is required. The allegations in Paragraph 318 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. The allegations in Paragraph 318 characterize a Competitive Impact

Statement, that document is a writing that speaks for itself and those allegations are accordingly

denied.

               319.    To the extent the allegations in Paragraph 319 are conclusions of law, no

response is required. The allegations in Paragraph 319 relate to other defendants, Creekside

lacks knowledge and information sufficient to respond to those allegations, and those allegations

are accordingly denied. Any remaining allegations are denied.

               320.    To the extent the allegations in Paragraph 320 are conclusions of law, no

response is required. To the extent a response is required, those allegations are denied.

               321.    To the extent the allegations in Paragraph 321 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 321 are denied.

               322.    To the extent the allegations in Paragraph 322 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 322 relate to plaintiffs’ actions,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations in Paragraph 322 are denied.
          Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 61 of 70



               323.    To the extent the allegations in Paragraph 323 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 323 are denied.

               324.    To the extent the allegations in Paragraph 324 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 324 are denied.

               325.    To the extent the allegations in Paragraph 325 and Footnotes 5 and 6 are

conclusions of law, no response is required. Any remaining allegations in Paragraph 325 are

denied.

               326.    To the extent the allegations in Paragraph 326 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 326 are denied.

               327.    To the extent the allegations in Paragraph 327 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 327 are denied.

               328.    To the extent the allegations in Paragraph 328 are conclusions of law, no

response is required. Any remaining allegations in Paragraph 328 are denied.

                                            COUNT I

               329.    Creekside incorporates by reference all of the foregoing responses as

though fully set forth at length.

               330.    To the extent the allegations in Paragraph 330 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 330 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               331.    To the extent the allegations in Paragraph 331 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 331 relate to other defendants,
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 62 of 70



Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               332.   To the extent the allegations in Paragraph 332 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 332 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               333.   To the extent the allegations in Paragraph 333 are conclusions of law, no

response is required. Any remaining allegations are denied.

               334.   To the extent the allegations in Paragraph 334 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 334 relate to another defendant,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               335.   To the extent the allegations in Paragraph 335 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 335 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               336.   To the extent the allegations in Paragraph 336 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 336 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               337.   To the extent the allegations in Paragraph 337 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 337 relate to other defendants,
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 63 of 70



Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               338.   To the extent the allegations in Paragraph 338 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 338 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

                                           COUNT II

               339.   No response is required to the allegations in Paragraph 339 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               340.   No response is required to the allegations in Paragraph 340 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               341.   No response is required to the allegations in Paragraph 341 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               342.   No response is required to the allegations in Paragraph 342 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               343.   No response is required to the allegations in Paragraph 343 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               344.   No response is required to the allegations in Paragraph 344 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

               345.   No response is required to the allegations in Paragraph 345 because the

Court dismissed Count II as to Creekside by its Order dated April 8, 2019. See Dkt. No. 122.

                                           COUNT III
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 64 of 70



               346.    Creekside incorporates by reference all of the foregoing responses as

though fully set forth at length.

               347.    To the extent the allegations in Paragraph 347 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 347 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               348.    To the extent the allegations in Paragraph 348 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 348 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               349.    To the extent the allegations in Paragraph 349 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 349 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

               350.    To the extent the allegations in Paragraph 350 are conclusions of law, no

response is required. To the extent the allegations in Paragraph 350 relate to other defendants,

Creekside lacks knowledge and information sufficient to respond to those allegations, and those

allegations are accordingly denied. Any remaining allegations are denied.

                                    AFFIRMATIVE DEFENSES

               As stated in its Answer above, Creekside does not admit any liability, that

Plaintiffs have been injured or damaged in any way, or that Plaintiffs are entitled to any relief

whatsoever. Nevertheless, Creekside pleads in the alternative the following affirmative defenses.
        Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 65 of 70



Creekside does not assume the burden of proof for any issue as to which applicable law places

the burden upon Plaintiff.

                                FIRST AFFIRMATIVE DEFENSE

                The First Amended Complaint fails, in whole or in part, to state a claim upon

which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, because the Complaint fails to

plead conspiracy or fraud with the particularity required under applicable law.

                               THIRD AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

plead fraudulent concealment with the particularity required by Rule 9(b) of the Federal Rules of

Civil Procedure or under other applicable law.

                               FOURTH AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have suffered

no antitrust injury.

                               FIFTH AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations. 15 U.S.C. § 15b. Plaintiff filed this action on December 7, 2015. If and to the

extent there was a violation of the Sherman Act and/or the Clayton Act prior to December 7,

2011, which Creekside denies, Plaintiffs failed to bring this action within four years after the

cause of action accrued.

                               SIXTH AFFIRMATIVE DEFENSE
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 66 of 70



               Plaintiffs’ claims are barred, in whole or in part, because the alleged damages, if

any, are too remote or speculative to allow recovery, and because of the impossibility of

ascertaining and allocating those alleged damages with reasonable certainty.

                             SEVENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred to the extent Plaintiff failed to take all necessary,

reasonable, and appropriate actions to mitigate their alleged damages, if any. Alternatively, any

damages sustained by Plaintiffs, which Creekside denies, must be reduced by the amount that

such damages would have been reduced had Plaintiff exercised reasonable diligence in

mitigating their damages

                              EIGHTH AFFIRMATIVE DEFENSE

               Plaintiffs attempt to allege a conspiracy that ended in 2005 and that they claim

resulted in their paying higher prices for the products in issue, Plaintiffs allege no facts that

explain or justify their delay in bringing this lawsuit. To the extent Plaintiffs could have brought

essentially the same suit years earlier, Plaintiffs are barred from pursuing all or part of such a

claim by the doctrines of estoppel and laches.

                               NINTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred to the extent that they did not purchase mushrooms

directly from Defendants, because they are indirect purchasers and barred from maintaining an

action under 15 U.S.C. §§ 1 and 3 for alleged injuries in that capacity.

                              TENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred because the actions or practices of Creekside that are

the subject of the Complaint were undertaken unilaterally for legitimate business reasons and in
         Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 67 of 70



pursuit of Creekside’s independent interests and those of its customers, and were not the result of

any contract, combination or conspiracy between Creekside and any other person or entity.

                              ELEVENTH AFFIRMATIVE DEFENSE

                Creekside has not engaged in any concert, combination or conspiracy to restrain

trade.

                              TWELFTH AFFIRMATIVE DEFENSE

                Plaintiffs’ damages, if any, were sustained by the conduct of third parties.

                          THIRTEENTH AFFIRMATIVE DEFENSE

                Creekside was never a member of the EMMC and the acts of others are not

legally attributable to Creekside.

                          FOURTEENTH AFFIRMATIVE DEFENSE

                Creekside is immune from liability pursuant to the Capper-Volstead Act. 7

U.S.C. § 291 et seq. and the Clayton Act, 15 U.S.C. § 17.

                              FIFTEENTH AFFIRMATIVE DEFENSE

                Creekside cannot conspire or attempt to conspire with other members of a

cooperative because they enjoy intra-enterprise immunity.

                              SIXTEENTH AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred in whole or in part because Washington state law,

including RCW 23B.06.220 affords members of a non-profit agricultural cooperative protection

against personal liability.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

                If there was a conspiracy, and if Creekside was a member of the conspiracy,

Creekside withdrew from the conspiracy.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 68 of 70



                          EIGHTEENTH AFFIRMATIVE DEFENSE

                Plaintiffs cannot recover under Section 7 of the Clayton Act, 15 U.S.C. § 18,

against defendants who did not acquire the assets.

                          NINETEENTH AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred to the extent any recovery would be duplicative of a

recovery by other plaintiff and in other lawsuits, subjecting Creekside to the possibility of

multiple recovery which is barred by the Fifth and Eighth Amendments to the United States

Constitution.

                          TWENTIETH AFFIRMATIVE DEFENSE

                There is no direct and proximate causal connection between any claim of harm or

injury alleged by Plaintiffs and any acts alleged to have been committed by Creekside.

                         TWENTY FIRST AFFIRMATIVE DEFENSE

                Creekside adopts by reference any defense not otherwise expressly set forth

herein that is pleaded by any another defendant in this action.

                                    REQUEST FOR RELIEF

                WHEREFORE, Creekside requests that the Court enter judgment for it by

adjudging and decreeing that:

                A.     The claims of the Plaintiffs as to Creekside be dismissed with prejudice;

                B.     Creekside has not combined or conspired in violations of Sections 1 and 2

of the Sherman Act, 15 U.S. C. §§ 1 and 2 and Section 7 of the Clayton Act, 15 U.S. § 18.

                C.     Plaintiffs are not entitled to recover any damages from Creekside.

                D.     Creekside recover its costs of this suit, including reasonable attorneys’

fees as provide by law; and
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 69 of 70



              E.       Creekside receive such other or further relief as may be just and proper.



Dated: July 12, 2019                  Respectfully submitted,

                                             /s/ Barbara T. Sicalides
                                             Barbara T. Sicalides, Esquire
                                             Benjamin J. Eichel, Esquire
                                             Pepper Hamilton LLP
                                             300 Two Logan Square
                                             18th and Arch Streets
                                             Philadelphia, PA 19103


                                             Attorneys for Defendant Creekside Mushrooms, Ltd.
       Case 5:15-cv-06480-BMS Document 142 Filed 07/12/19 Page 70 of 70



                               CERTIFICATE OF SERVICE

              I, Benjamin J. Eichel, hereby certify that, on this day, the foregoing Answer to

Winn-Dixie and Bi-Lo Holdings, LLC’s First Amended Complaint was filed electronically and

is available for viewing and downloading from the ECF system.



Dated: July 12, 2019                                       /s/ Benjamin J. Eichel
                                                           Benjamin J. Eichel
